Name: 2002/970/EC: Council Decision of 18 November 2002 concerning the conclusion on behalf of the European Community of the International Cocoa Agreement 2001
 Type: Decision
 Subject Matter: international affairs;  plant product;  trade policy
 Date Published: 2002-12-17

 Avis juridique important|32002D09702002/970/EC: Council Decision of 18 November 2002 concerning the conclusion on behalf of the European Community of the International Cocoa Agreement 2001 Official Journal L 342 , 17/12/2002 P. 0001 - 0001Council Decisionof 18 November 2002concerning the conclusion on behalf of the European Community of the International Cocoa Agreement 2001(2002/970/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) On 2 March 2001 the Unctad negotiating conference formally approved by way of decision the text of the International Cocoa Agreement 2001.(2) This new agreement has been negotiated to replace the International Cocoa Agreement 1993, as extended, which will remain in force until 30 September 2003 at the latest.(3) The International Cocoa Agreement 2001 is open for signature and deposit of the instruments of ratification, acceptance or approval.(4) The Community is a member of the 1993 International Agreement, as extended, and it is therefore in its interest to approve the agreement which succeeds it,HAS DECIDED AS FOLLOWS:Article 1The International Cocoa Agreement 2001 is hereby approved on behalf of the European Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the agreement and deposit the instrument of approval on behalf of the Community.Done at Brussels, 18 November 2002.For the CouncilP. S. MÃ ¸llerThe President